Name: Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  beverages and sugar;  plant product;  international trade;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R0747Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 Official Journal L 109 , 19/04/2001 P. 0002 - 0029Council Regulation (EC) No 747/2001of 9 April 2001providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Additional Protocols to the Cooperation Agreements between the European Economic Community, of the one part, and the People's Democratic Republic of Algeria(1), the Arab Republic of Egypt(2), the Hashemite Kingdom of Jordan(3), the Syrian Arab Republic(4), of the other part, and the supplementary Protocol to the Agreement establishing an association between the European Economic Community and Malta(5), provide tariff concessions of which some fall within Community tariff quotas and reference quantities.(2) The Protocol laying down the conditions and procedures for the implementation of the second stage of the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus and adapting certain provisions of the Agreement(6), supplemented by Council Regulation (EC) No 3192/94 of 19 December 1994 amending the arrangements applying to imports into the Community of certain agricultural products originating in Cyprus(7), also provide tariff concessions of which some fall within Community tariff quotas and reference quantities.(3) Council Regulation (EEC) No 1764/92 of 29 June 1992 amending the arrangements for the import into the Community of certain agricultural products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Lebanon, Malta, Morocco, Syria and Tunisia(8), accelerated the tariff dismantling and provided for an increase of the volumes of the tariff quotas and reference quantities laid down in the Protocols to the Association or Cooperation Agreements with the Mediterranean countries in question.(4) The arrangements for importing oranges originating in Cyprus, in Egypt and in Israel into the Community has been adjusted by the Agreements in the form of an Exchange of Letters between the European Community and Cyprus(9), between the European Community and the Arab Republic of Egypt(10) and between the European Community and Israel(11).(5) Decision No 1/98 of the EC-Turkey Association Council of 25 February 1998 on the trade regime for agricultural products(12) provides for tariff concessions of which some are granted within tariff quotas.(6) The Euro-Mediterranean Interim Association Agreement on trade and cooperation between the European Community, of the one part, and the Palestine Liberation Organization (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip(13), of the other part, as well as the Euro-Mediterranean Agreements establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia(14), the Kingdom of Morocco(15), the State of Israel(16), of the other part, provide tariff concessions of which some fall within Community tariff quotas and reference quantities.(7) These tariff concessions have been implemented by Council Regulation (EC) No 1981/94 of 25 July 1994, opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas(17), and by Council Regulation (EC) No 934/95 of 10 April 1995 establishing a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Israel, Jordan, Malta, Morocco Syria, Tunisia, and the West Bank and the Gaza Strip(18).(8) As both Council Regulations (EC) No 1981/94 and (EC) No 934/95 have been repeatedly and substantially amended, they now need to be recast and simplified in line with the Council Resolution of 25 October 1996 on the simplification and rationalisation of the Community's customs regulations and procedures(19). In the interest of rationalising the implementation of the tariff measures concerned, the provisions relating to tariff quotas and reference quantities should be grouped together in one single regulation which takes account of subsequent amendments of Regulations (EC) No 1981/94 and (EC) No 934/95, together with amendments to the Combined Nomenclature codes and to the TARIC-subdivisions.(9) As the preferential agreements concerned are concluded for an unlimited period, it is appropriate not to limit the duration of this Regulation.(10) Entitlement to benefit from the tariff concessions is subject to presentation to the customs authorities of the relevant proof of origin as provided for in the preferential agreements in question between the European Community and Mediterranean countries.(11) The preferential agreements in question provide, when a reference quantity is exceeded, for the Community to have the possibility to replace in the following preferential period the concession granted within that reference quantity by a tariff quota of equal amount.(12) As a result of the agreements reached in the Uruguay Round multilateral negotiations the customs duties of the Common Customs Tariff became as favourable for certain products as the tariff concession granted for these products in the Mediterranean preferential agreements. It is therefore not necessary to continue providing for the management of the tariff quota for prepared or preserved turkey meat originating in Israel or of the reference quantity for peas for sowing originating in Morocco.(13) Council or Commission Decisions amending the Combined Nomenclature and TARIC codes do not entail any substantive changes. For the sake of simplification and of timely publication of regulations implementing the Community tariff quotas and reference quantities provided for in new preferential agreements, protocols, Exchanges of Letters or other acts concluded between the Community and Mediterranean countries, and insofar these acts already specify the products eligible for tariff preferences in the framework of tariff quotas and reference quantities, their volumes, duties, periods and any eligibility criteria, it is appropriate to provide that the Commission may, having consulted the Customs Code Committee, make any necessary changes and technical amendments to this Regulation. This does not affect the specific procedure provided in Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(20).(14) Commission Regulation (EC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(21) codified the management rules for tariff quotas designed to be used following the chronological order of dates of customs declarations and for surveillance of preferential imports.(15) For reasons of speed and efficiency, communication between the Member States and the Commission should, as far as possible, take place by telematic link.(16) Entitlement to benefit from the tariff concessions for large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations is subject to compliance with the conditions of Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip(22).(17) Wines originating in Algeria, Morocco and Tunisia and carrying a registered designation of origin, must be accompanied either by a certificate of designation of origin in accordance with the model specified in the preferential agreement or by the V I 1 document or a V I 2 extract annotated in compliance with Article 9 of Commission Regulation (EEC) No 3590/85 of 18 December 1985 on the certificate and analysis report required for the importation of wine, grape juice and grape must(23).(18) Entitlement to benefit from the tariff quota for liqueur wines originating in Cyprus is subject to compliance with the condition that the wines be designated as "liqueur wines" in the V I 1 document or a V I 2 extract provided for in Commission Regulation (EEC) No 3590/85.(19) Council Decision of 22 December 2000 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Tunisia concerning reciprocal liberalisation measures and amendment of the Agricultural Protocols to the EC/Tunisia Association Agreement(24), provides for new tariff concessions and for changes to existing concessions of which some fall within Community tariff quotas and reference quantities.(20) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(25),HAS ADOPTED THIS REGULATION:Article 1Tariff concessions within Community tariff quotas or within reference quantitiesWhen products originating in Algeria, Morocco, Tunisia, Egypt, Jordan, Syria, Israel, West Bank and the Gaza Strip, Turkey, Malta and Cyprus listed in Annexes I to XI are put into free circulation in the Community, they shall be eligible for exemption or reduced rates of customs duties within the limits of the Community tariff quotas or in the framework of the reference quantities, during the periods and in accordance with the provisions set out in this Regulation.Article 2Special provisions for tariff quotas for fresh cut flowers and flower buds1. The application of the tariff quotas for fresh cut flowers and flower buds may, by Commission Regulation, be suspended and the Common Customs Tariff duty re-established for large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations if the price conditions laid down by Regulation (EEC) No 4088/87 are not being observed.2. Imports into the Community of products on which the Common Customs Tariff duty has been re-established during the period of application of such re-establishment, shall not be eligible for benefit from the tariff quota concerned.Article 3Special conditions for entitlement to the tariff quotas for certain wines1. To benefit from the Community tariff quotas mentioned in Annexes I to III under order numbers 09.1001, 09.1107 and 09.1205, the wines shall be accompanied either by a certificate of designation of origin issued by the relevant Algerian, Moroccan or Tunisian authority, in accordance with the model set out in Annex XII, or, by a V I 1 document or a V I 2 extract annotated in compliance with Article 9 of Regulation (EEC) No 3590/85.2. Entitlement to benefit from the tariff quota under order number 09.1417 referred to in Annex XI for liqueur wines originating in Cyprus is subject to compliance with the condition that the wines be designated as "liqueur wines" in the V I 1 document or a V I 2 extract provided for in Regulation (EEC) No 3590/85.Article 4Management of tariff quotas and reference quantities1. The tariff quotas referred to in this Regulation shall be managed by the Commission in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93.2. Products put into free circulation with the benefit of the preferential rates, in particular those provided within the reference quantities referred to in Article 1, shall be subject to Community surveillance in accordance with Article 308d of Regulation (EEC) No 2454/93. The Commission in consultation with the Member States shall decide on the products other than those covered by reference quantities to which surveillance applies.3. Communication referring to the management of tariff quotas and reference quantities between the Member States and the Commission shall be effected, as far as possible, by telematic link.Article 5Conferment of powers1. Without prejudice to the procedure laid down by Council Regulation (EC) No 3448/93, the Commission can, in accordance with the procedure referred to in Article 6(2) of this Regulation, adopt the provisions necessary for the application of this Regulation, notably:(a) amendments and technical adjustments necessary following changes to the Combined Nomenclature codes and to the Taric-subdivisions;(b) the necessary adaptations arising from the entry into force of new agreements, protocols, Exchanges of Letters or any other act concluded between the Community and Mediterranean countries and adopted by the Council, where such agreements, protocols, Exchanges of Letters or other Council acts specify the products eligible for tariff preferences in the framework of tariff quotas and reference quantities, their volumes, duties, periods and any eligibility criteria.2. The provisions adopted in accordance with paragraph 1 do not authorise the Commission to:(a) carry over preferential quantities from one period to another;(b) transfer quantities under one tariff quota or reference quantity to another tariff quota or reference quantity;(c) transfer quantities from a tariff quota to a reference quantity and vice versa;(d) change the timetables laid down in the agreements, protocols, Exchanges of Letters or other Council acts;(e) adopt legislation affecting tariff quotas managed by means of import licences.Article 6Management Committee1. The Commission shall be assisted by the Customs Code Committee set up by Article 248a of Regulation (EEC) No 2913/92(26), hereinafter referred to as the "Committee".2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committe shall adopt its Rules of Procedure.Article 7CooperationThe Member States and the Commission shall cooperate closely to ensure compliance with this Regulation.Article 8RepealsRegulations (EC) No 1981/94 and (EC) No 934/95 are hereby repealed.References to Regulations (EC) No 1981/94 and (EC) No 934/95 shall be deemed to refer to this Regulation and read according to the correspondence table in Annex XIII.Article 9Entry into forceThis Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001 for the tariff quotas mentioned in Annex III under order numbers 09.1211, 09.1215, 09.1217, 09.1218, 09.1219 and 09.1220.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 9 April 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 297, 21.10.1987, p. 1.(2) OJ L 297, 21.10.1987, p. 10.(3) OJ L 297, 21.10.1987, p. 18.(4) OJ L 327, 30.11.1988, p. 57.(5) OJ L 81, 23.3.1989, p. 2.(6) OJ L 393, 31.12.1987, p. 1.(7) OJ L 337, 24.12.1994, p. 9.(8) OJ L 181, 1.7.1992, p. 9.(9) OJ L 89, 4.4.1997, p. 1.(10) OJ L 292, 15.11.1996, p. 31.(11) OJ L 327, 18.12.1996, p. 3.(12) OJ L 86, 20.3.1998, p. 1.(13) OJ L 187, 16.7.1997, p. 3.(14) OJ L 97, 30.3.1998, p. 2.(15) OJ L 70, 18.3.2000, p. 2.(16) OJ L 147, 21.6.2000, p. 3.(17) OJ L 199, 2.8.1994, p. 1. Regulation as last amended by Commission Regulation (EC) No 563/2000 (OJ L 68, 16.3.2000, p. 46).(18) OJ L 96, 28.4.1995, p. 6. Regulation as last amended by Commission Regulation (EC) No 800/2000 (OJ L 96, 18.4.2000, p. 33).(19) OJ C 332, 7.11.1996, p. 1.(20) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5).(21) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1602/2000 (OJ L 188, 26.7.2000, p. 1).(22) OJ L 382, 31.12.1987, p. 22. Regulation as last amended by Regulation (EC) No 1300/1997 (OJ L 177, 5.7.1997, p. 1).(23) OJ L 343, 20.12.1985, p. 20. Regulation as last amended by Regulation (EC) No 960/1998 (OJ L 135, 8.5.1998, p. 4).(24) OJ L 336, 30.12.2000, p. 92.(25) OJ L 184, 17.7.1999, p. 23.(26) OJ L 302, 19.10.1992, p.1. Regulation as last amended by Regulation (EC) No 2700/2000 (OJ L 311, 12.12.2000, p. 17).ANNEX IALGERIATariff quotasNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>ANNEX IIMOROCCONotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.PART A: Tariff quotas>TABLE>PART B: Reference quantities>TABLE>ANNEX IIITUNISIANotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.PART A: Tariff quotas>TABLE>PART B: Reference quantities>TABLE>ANNEX IVEGYPTNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.PART A: Tariff quotas>TABLE>PART B: Reference quantities>TABLE>ANNEX VJORDANNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.PART A: Tariff quota>TABLE>PART B: Reference quantities>TABLE>ANNEX VISYRIAReference quantityNothwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>ANNEX VIIISRAELNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.PART A: Tariff quotas>TABLE>PART B: Reference quantities>TABLE>ANNEX VIIIWEST BANK AND THE GAZA STRIPNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.PART A: Tariff quotas>TABLE>PART B: Reference quantities>TABLE>ANNEX IXTURKEYNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.Tariff quotas>TABLE>ANNEX XMALTANotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined,within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.PART A: Tariff quota>TABLE>PART B: Reference quantities>TABLE>ANNEX XICYPRUSNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.PART A: Tariff quotas>TABLE>PART B: Reference quantities>TABLE>ANNEX XII>PIC FILE= "L_2001109EN.002702.EPS">ANNEX XIIICORRELATION TABLE>TABLE>>TABLE>